       Case 1:11-cr-01032-PAE Document 2589 Filed 02/18/21 Page 1 of 24




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

                                                                   11 Cr. 1032-60 (PAE)
                       -v-
                                                                          ORDER
 JAVIER BELTRAN,

                                      Defendant.


PAUL A. ENGELMAYER, District Judge:

       The Court has received the attached submission from defendant Javier Beltran, which it

treats as a motion for compassionate release. See Dkt. 28. The Court reappoints Mr. Beltran’s

most recent counsel, Robert Baum, Esq., for the purpose of submitting a letter memorandum in

support of Mr. Beltran’s motion. That memorandum is due March 10, 2021. The Government’s

response is due by March 17, 2021.

       SO ORDERED.

                                                        PaJA.�
                                                   __________________________________
                                                         PAUL A. ENGELMAYER
                                                         United States District Judge
Dated: February 18, 2021
       New York, New York
Case 1:11-cr-01032-PAE Document 2589 Filed 02/18/21 Page 2 of 24
Case 1:11-cr-01032-PAE Document 2589 Filed 02/18/21 Page 3 of 24
Case 1:11-cr-01032-PAE Document 2589 Filed 02/18/21 Page 4 of 24
Case 1:11-cr-01032-PAE Document 2589 Filed 02/18/21 Page 5 of 24
Case 1:11-cr-01032-PAE Document 2589 Filed 02/18/21 Page 6 of 24
Case 1:11-cr-01032-PAE Document 2589 Filed 02/18/21 Page 7 of 24
Case 1:11-cr-01032-PAE Document 2589 Filed 02/18/21 Page 8 of 24
Case 1:11-cr-01032-PAE Document 2589 Filed 02/18/21 Page 9 of 24
Case 1:11-cr-01032-PAE Document 2589 Filed 02/18/21 Page 10 of 24
Case 1:11-cr-01032-PAE Document 2589 Filed 02/18/21 Page 11 of 24
Case 1:11-cr-01032-PAE Document 2589 Filed 02/18/21 Page 12 of 24
Case 1:11-cr-01032-PAE Document 2589 Filed 02/18/21 Page 13 of 24
Case 1:11-cr-01032-PAE Document 2589 Filed 02/18/21 Page 14 of 24
Case 1:11-cr-01032-PAE Document 2589 Filed 02/18/21 Page 15 of 24
Case 1:11-cr-01032-PAE Document 2589 Filed 02/18/21 Page 16 of 24
Case 1:11-cr-01032-PAE Document 2589 Filed 02/18/21 Page 17 of 24
Case 1:11-cr-01032-PAE Document 2589 Filed 02/18/21 Page 18 of 24
Case 1:11-cr-01032-PAE Document 2589 Filed 02/18/21 Page 19 of 24
Case 1:11-cr-01032-PAE Document 2589 Filed 02/18/21 Page 20 of 24
Case 1:11-cr-01032-PAE Document 2589 Filed 02/18/21 Page 21 of 24
Case 1:11-cr-01032-PAE Document 2589 Filed 02/18/21 Page 22 of 24
Case 1:11-cr-01032-PAE Document 2589 Filed 02/18/21 Page 23 of 24
Case 1:11-cr-01032-PAE Document 2589 Filed 02/18/21 Page 24 of 24
